Appeal by the defendant from a judgment of the County Court, Nassau County (Jaeger, J.), rendered January 19, 2007, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
*1179Ordered that the judgment is affirmed.
The defendant’s contention that his conviction was not supported by legally sufficient evidence is unpreserved for appellate review, as defense counsel made a generalized motion for a trial order of dismissal at the close of the People’s case (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 492 [2008]. In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633, 644-645 [2006]).
The defendant’s remaining contentions are without merit. Covello, J.P., Miller, Chambers and Lott, JJ., concur.